Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, U.S. Patent 7,349,529 discloses email conferencing which “using Session Initiation Protocol 10 which receives email messages from the Internet 12, a session 14 can be created that has no Real-Time Transport Protocol portion. This session can be put in place to allow multiple agents 16, 18 and 20 to join a "conference" with this session and handle the email message” and U.S. Patent 9,654,640 discloses crowd sourcing responses to customer service inquiries where “multiple available experts may be notified of a service inquiry in parallel. Optionally, when one of these experts starts a response to the inquiry the others are notified. The response of one expert may be viewed by the other experts that were notified. The other experts may then rate the response and/or edit the response”.


“separating, by the computer, the incoming contact into the different portions, wherein each of the different portions has a separate identifier; 
for each of the different portions, routing, by the computer, that different portion to a respective resource of the contact center based on the respective topic and separate identifier associated with that different portion; 
receiving, by the computer, a respective response from one or more of the respective resources, the respective response pertaining to the different portion routed to that resource; 
combining, by the computer, the respective response from the one or more of the respective resources to form a first composite response” 
in combination with all other limitations in the claims as defined by Applicant. 
Claim 11 and its dependents recite similar limitations, therefore claims 11-20 are allowable for the same reasons discussed with respect to claims 1-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,998,414 to Alexander et al. discloses a message threading method containing a signature and a body, with the signature including a composite identifier which 
U.S. Publication No. 2017/0223190 to Mandel et al. discloses collaborative based response to customer inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIRAPON INTAVONG/Examiner, Art Unit 2652  

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652